
	
		II
		110th CONGRESS
		1st Session
		S. 1466
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Dodd (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  property tax rebates and other benefits provided to volunteer firefighters,
		  search and rescue personnel, and emergency medical responders from income and
		  employment taxes and wage withholding.
	
	
		1.Exclusion of property tax
			 rebates and other benefits provided to volunteer firefighters, search and
			 rescue personnel, and emergency medical responders from income and employment
			 taxes and wage withholding
			(a)Exclusion from
			 gross income
				(1)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
					
						139B.Property tax
				rebates and other benefits provided to volunteer firefighters, search and
				rescue personnel, and emergency medical responders
							(a)ExclusionGross
				income shall not include a qualified property tax rebate or other
				benefit.
							(b)Qualified
				property tax rebate or other benefitFor purposes of subsection
				(a)—
								(1)In
				generalThe term qualified property tax rebate or other
				benefit means a rebate of real or personal property taxes, or any other
				benefit, provided by a State or political subdivision on account of services
				performed as a member of a qualified volunteer emergency response
				organization.
								(2)Qualified
				volunteer emergency response organizationThe term
				qualified volunteer emergency response organization means any
				volunteer organization—
									(A)which is
				organized and operated to provide firefighting, search and rescue, or emergency
				medical services for persons in the State or political subdivision, as the case
				may be, and
									(B)which is required
				(by written agreement) by the State or political subdivision to furnish
				firefighting, search and rescue, or emergency medical services in such State or
				political
				subdivision.
									.
				(2)Clerical
			 amendmentThe table of sections for such part is amended by
			 inserting after the item relating to section 139A the following new
			 item:
					
						
							Sec. 139B. Property tax rebates and other
				benefits provided to volunteer firefighters, search and rescue personnel, and
				emergency medical
				responders.
						
						.
				(b)Exclusion from
			 employment taxes
				(1)Social security
			 taxes
					(A)Section 3121(a)
			 of the Internal Revenue Code of 1986 (relating to definition of wages) is
			 amended by striking or at the end of paragraph (21), by striking
			 the period at the end of paragraph (22) and inserting ; or, and
			 by inserting after paragraph (22) the following new paragraph:
						
							(23)any qualified
				property tax rebate or other benefit (as defined in section
				139B(b)).
							.
					(B)Section 209(a) of
			 the Social Security Act is amended by
			 striking or at the end of paragraph (18), by striking the period
			 at the end of paragraph (19) and inserting ; or, and by
			 inserting after paragraph (19) the following new paragraph:
						
							(20)Any qualified
				property tax rebate or other benefit (as defined in section 139B(b) of the
				Internal Revenue Code of
				1986).
							.
					(2)Unemployment
			 taxesSection 3306(b) of the Internal Revenue Code of 1986
			 (relating to definition of wages) is amended by striking or at
			 the end of paragraph (18), by striking the period at the end of paragraph (19)
			 and inserting ; or, and by inserting after paragraph (19) the
			 following new paragraph:
					
						(20)any qualified
				property tax rebate or other benefit (as defined in section
				139B(b).
						.
				(c)Wage
			 withholdingSection 3401(a) of the Internal Revenue Code of 1986
			 (defining wages) is amended by striking or at the end of
			 paragraph (21), by striking the period at the end of paragraph (22) and
			 inserting ; or, and by inserting after paragraph (22) the
			 following new paragraph:
				
					(23)for any
				qualified property tax rebate or other benefit (as defined in section
				139B(b).
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
